ORDER
PER CURIAM.
Kerry Caldwell (Caldwell) appeals from the trial court’s dismissal of his petition against Donald L. Wolff and Paul J. D’Ag-rosa (Wolff and D’Agrosa) with prejudice. Caldwell appeals contending the trial court erred in dismissing his petition with prejudice.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). Furthermore, Wolff and D’Agrosa’s motion to dismiss Caldwell’s appeal and for sanctions is denied.